In a wrongful death action, defendants appeal from a judgment of the Supreme Court, Nassau County, entered October 26, 1979, which was in favor of the plaintiffs and against them, upon a jury verdict. Judgment modified, by deleting from the first decretal paragraph thereof, all words beginning with the words "the sum of’ and ending with "$108,212.92”. As so modified, judgment affirmed, with costs to plaintiffs, and case remitted to Trial Term for a new determination of damages and for the entry of an appropriate amended judgment. The findings of fact as to liability are affirmed. The confusion engendered by the parties’ failure to inform the court of the stipulation concerning the ad damnum clause, the ambiguity and confusion of the jury with respect to unpaid bills, and the fact that, under the circumstances, it is not possible for this court to apportion the award between the wrongful death and conscious pain and suffering actions, require this case to be remanded to the trial court for a new trial as to damages. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.